62 So. 3d 1289 (2011)
In the Interest of M.M. and G.M., children.
S.M., Petitioner,
v.
Department of Children and Family Services, Respondent.
No. 2D11-2511.
District Court of Appeal of Florida, Second District.
June 24, 2011.
John E. Hendry, Regional Counsel, Second District, Office of Criminal Conflict and Civil Regional Counsel, Bartow; and Cynthia Cholmondeley, Special Assistant Regional Counsel, New Port Richey, for Petitioner.
Bernie McCabe, State Attorney, and Jennifer Barbookles, Assistant State Attorney, Clearwater, for Respondent Department of Children and Family Services.
ALTENBERND, Judge.
S.M., the father, has filed a petition for writ of certiorari seeking to vacate a nonfinal order entered after a status review hearing in a dependency proceeding. The order suspended his supervised visitation and contact with his children, M.M. and G.M. The Department of Children and Family Services concedes that the trial court departed from the essential requirements of law in suspending visitation without finding that visitation was not in the best interest of the children. Based on this concession of error, we grant the petition for writ of certiorari, vacate the order, and remand for further proceedings as we did recently in V.S. v. Department of Children & Family Services, 61 So. 3d 414 (Fla. 2d DCA 2010). See also R.P. v. Dep't of Children & Families, 41 So. 3d 432 (Fla. 3d DCA 2010).
Petition granted.
WHATLEY and KELLY, JJ., Concur.